Filed Pursuant to Rule 424(b)(3) Registration No. 333-148650 PROSPECTUS SUPPLEMENT to PROSPECTUS DATED February 8, 2008 The attached Current Report on Form 8-K dated September 11, 2009 was filed by the registrant with the Securities and Exchange Commission, and should be read in conjunction with the Prospectus dated February 8, 2008. The date of this Prospectus Supplement is September 15, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): September 11, 2009 (September 11, 2009) Global Telecom & Technology, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-51211 20-2096338 (State or OtherJurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8484 Westpark Drive Suite 720 McLean, Virginia 22102 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 703.442.5500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure GTT executives will make presentations at investor conferences to analysts and in other forums using the slides as included in this Form 8-K as Exhibit 99.Presentationswill be made usingtheseslides, or modifications thereof, in connection with other presentations in the foreseeable future. Informationcontained in thispresentation is an overview and intended to be considered in the context ofGTT'sSEC filings and all other publicly disclosedinformation.We undertake no duty or obligation to update or revise this information. However, we may update the presentation periodically in a Form 8-K filing. Forward-looking statements have been provided pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on the Company’s current expectations and could be affected by numerous factors, risks and uncertainties discussed in the Company’s filings with the Securities and Exchange Commission, including the Company’s most recent annual report on Form 10-K, subsequent quarterly reports on Form 10-Q and current reports on Form 8-K.Do not rely on forward looking statements as the Company cannot predict or control many of the factors that ultimately may affect the Company’s ability to achieve the results estimated.The Company makes no promise to update any forward looking statements whether as a result of changes in underlying factors, new information, future events or otherwise. (d)Exhibits Exhibit Number Description 99 Investor Relations Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 11, 2009 GLOBAL TELECOM & TECHNOLOGY, INC. By: /s/ Chris McKee Chris McKee Secretary and General Counsel EXHIBIT INDEX ExhibitNumber Description 99 Investor Relations Presentation Exhibit 99 Investor OverviewSeptember 2009 This presentation may contain “Forward-Looking Statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.All statements other than statements of historical facts made in this presentation regarding the prospects of our industry and our prospects, plans, financial position and business strategy may constitute forward-looking statements.
